Citation Nr: 1818633	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent for service-connected anxiety disorder.

2.  Entitlement an increased initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

4.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome of the left knee (left knee disability).

5.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee (right knee disability).

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to August 18, 2016.

7.  Entitlement to an effective date earlier than September 24, 2013, for the grant of service connection for anxiety disorder.

8.  Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for left knee disability.  

9.  Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for right knee disability.  

10.  Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for degenerative disc disease of the thoracolumbar spine.  

11.  Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for radiculopathy of the right lower extremity.  

12.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Esq.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) from July 2011, April 2012, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's musculoskeletal and psychiatric disabilities symptomatology interferes with his ability to maintain employment.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, a claim for a TDIU is properly before the Board.

The issues of entitlement to increased ratings for the lumbar spine, the bilateral knees, and radiculopathy, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected anxiety disorder has been manifested by symptoms including: social isolation, irritability, anxiety, chronic sleep impairment, depression, difficulty in adapting to work, difficulty in adapting to a work like setting, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and mild memory loss.

2.  In an April 2017 statement from the Veteran, and in a February 2018 confirmation from his attorney, he provided in writing his desire to withdraw the issues of entitlement to service connection for left ear hearing loss as well as entitlement to earlier effective dates for the grants of service connection for anxiety disorder, degenerative disc disease of the thoracolumbar spine, radiculopathy of the right lower extremity, and bilateral knee disability.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for service-connected anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9413 (2017).

2.  The criteria for withdrawal of an appeal for the issues of entitlement to service connection for left ear hearing loss as well as entitlement to earlier effective dates for the grants of service connection for anxiety disorder, degenerative disc disease of the thoracolumbar spine, radiculopathy of the right lower extremity, and bilateral knee disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected anxiety disorder is rated as 50 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9413.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Anxiety Disorder

The Veteran contends that his anxiety disorder is worse than reflected by his current evaluation of 50 percent.  In this regard, he has stated that his disorder causes significant interference with his personal relationships and ability to work.

A review of the Veteran's service treatment records did not reveal any in-service treatment for any mental health disabilities. 

A review of the Veteran's outpatient treatment records reveals that the Veteran first sought mental health treatment in 2012 and participated in counseling once.  The Veteran complained of anxiety, sleep disturbance, and memory problems and was diagnosed with anxiety and prescribed Hydroxyzine and Gabapentin.  Since that time he has primarily been treated with medication only.

The Veteran was provided with a VA examination in May 2014.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with unspecified anxiety disorder with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted symptoms of anxiety, chronic sleep impairment, difficulty in adapting to work, difficulty in adapting to a work like setting, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and mild memory loss, such as forgetting names, directions or recent events.

The examiner noted that the Veteran has been married once for 36 years.  He described a good relationship with his wife, two children, and five grandchildren.  He reported having one close friend who lives out of town, he sees him once every three to four months, and they talk once every two to three weeks.  He reported having no casual friends.  He reported being close to his oldest brother and sees him once to twice per month.  He plays guitar, watches a lot of television, cooks, does a little yard work, spends some time on the internet, attends church three time per week, and eats out with his wife once every two weeks.  He was currently employed and had been working in the same job for 26 years.  He denied missing any work due to mental health issues during that entire period.  He reported being irritable at times on the job and is short with co-workers and supervisors.  He reported having problems with concentration and memory at times which slow him down and cause mistakes.

The Veteran was provided with an additional VA examination in April 2017.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with unspecified anxiety disorder with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted symptoms of anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.

The Veteran was shown to be married and has two grown children.  He reported having one close friend.  In his free time he enjoys "just hanging around the house watching TV."  The Veteran stated that anxiety causes problems in his relationship with his wife.  He is not currently employed.  He was last employed for Prominent Homes (stopped working August 2016).  He stated that he stopped working due to pain and anxiety.

The Veteran reported having two panic attacks in the last year (both lasting over 8 hours) with one occurring last summer and one recently in March.  He endorsed excessive anxiety, worry, and irritability.  He stated that he gets frustrated easily, particularly when shopping.  He stated that he stays awake at night thinking about things and has difficulty with sleep.  He reported having poor concentration and memory.  The Veteran stated that tinnitus "is driving me crazy," and described problems with chronic pain with arthritis, back, and knees.

The Board finds that the evidence supports the criteria for a 50 percent rating, and no higher, for the Veteran's service-connected anxiety disorder.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.

All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran has been found to manifest symptoms of anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty in adapting to work, difficulty in adapting to a work like setting, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and mild memory loss, such as forgetting names, directions or recent events as a part of his anxiety disorder.  The Board notes in this regard the Veteran's statements regarding his symptoms including difficulties at work due to his memory problems and inability to follow instructions as well as his social problems with relationships.  The Veteran is competent to testify as to the severity of the symptomatology associated with his service-connected anxiety disorder during the time period in question.  See Jandreau, 492 F.3d at 1372.  The Veteran's statements are presumed credible because his complaints of symptoms have been consistent in both his lay testimony and in what he reported to his treating providers in the medical evidence of record.  The Veteran's statements provide competent and credible evidence of his depression, anxiety, irritability, sleep disturbance, memory problems, and social isolation.  His overall symptoms were present throughout the appeals period. 

All of this evidence persuasively suggests that the Veteran's service-connected anxiety disorder was manifested no more than just occupational and social impairments with reduced reliability and productivity because his anxiety disorder symptoms, although serious at times, still allowed him to be able to maintain stable employment for most of the appeals period, with the exception of retiring due to a combination of his anxiety and pain from his musculoskeletal disabilities.  Additionally, he has maintained a good family relationship with his wife, children, grandchildren, close friend, and his brother.  Additionally, the Veteran was found to be able to maintain activities of daily living, including engaging in hobbies, such as television, yard work, music, internet, and cooking.  

All of the Veteran's symptoms of anxiety, panic attacks, sleep disturbance, memory problems, and social isolation are included in the list suggested by the Rating Schedule in assigning a 50 percent rating for an anxiety disorder.  The evidence also indicates that the Veteran's anxiety disorder during this time period more closely approximates a 50 percent rating because he has experienced more of those symptoms.  38 C.F.R. § 4.130, DC 9413.  Thus, after a consideration, the Board finds that the evidence more nearly approximates the criteria for a 50 percent rating throughout the period of appeal.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49.

The Board also finds that the Veteran's service-connected anxiety disorder does not meet the criteria for a disability rating greater than 50 percent.  In order to warrant the next higher 70 percent rating, the evidence must show that he has occupational and social impairment with deficiencies in most areas.  The Veteran was found to be able to function relatively normally in most areas, such as maintaining gainful employment, maintaining his relationships with family and friends, and engaging in hobbies.  Additionally, the Veteran's symptoms are not reflective of the more serious symptoms discussed for a 70 percent evaluation in the Rating Schedule, such as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene.  

Although part of the reason for the Veteran's retirement was due to his anxiety, it was not the sole reason, and his occupational impact due to his anxiety has been considered in assigning the 50 percent rating.  Nonetheless, even granting the Veteran the widest latitude in this regard, his condition still would not be sufficient to meet the criteria for the 70 percent evaluation, as he was still shown to be functioning rather well in other areas of life, as shown by his good social and familial relationships, hobbies, abilities to do chores and run errands, as well as regularly attending church, despite no longer being able to work.

In sum, the most probative evidence of record shows that the Veteran's anxiety symptoms more nearly approximate those associated with a 50 percent rating.  In reaching this conclusion, the Board has considered both the lay and medical testimony and the specific symptoms associated with this Veteran's disorder.  

The Board finds that the Veteran's symptoms must be "due to" symptoms listed for that rating level, "or others of similar severity, frequency and duration."  Vasquez-Claudio, 713 F.3d at 117.  Here, the Veteran's symptoms reported during the VA examinations and throughout the appeal period are of similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where an evaluations in excess of 50 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's anxiety disorder at any time during the period pertinent to this appeal.  38 U.S.C. § 5110 (2012).

Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran and his attorney, through signed and dated letters, have withdrawn the appealed issues of entitlement to service connection for left ear hearing loss as well as entitlement to earlier effective dates for the grants of service connection for anxiety disorder, degenerative disc disease of the thoracolumbar spine, radiculopathy of the right lower extremity, and bilateral knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appealed issues and they are dismissed.


ORDER

Entitlement to an increased initial evaluation in excess of 50 percent for service-connected anxiety disorder is denied.

Entitlement to an effective date earlier than September 24, 2013, for the grant of service connection for anxiety disorder is dismissed.

Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for left knee disability is dismissed.  

Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for right knee disability is dismissed.  

Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for degenerative disc disease of the thoracolumbar spine is dismissed.  

Entitlement to an effective date earlier than September 21, 2010, for the grant of service connection for radiculopathy of the right lower extremity is dismissed.  

Entitlement to service connection for left ear hearing loss is dismissed.


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's increased rating claims on appeal.

The Board observes that a recent precedential opinion that may impact this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

In this case, the examination forms used in the administration of the Veteran's prior VA examinations appears to have used a format that did not contain any discussion of these presentations as appear to have been contemplated by the holding in Correia.  Accordingly, the Veteran should be afforded new VA examinations for the lumbar spine and bilateral knees to comply with this case.

Additionally, this remand will also afford the RO the opportunity to ask the clinician who conducts the VA examination requested above to apply a decision issued by the Court, Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court noted that the VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  The Court in Sharp found that the examination in question in that case to be inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  Id.  The prior VA examinations discussed above did not reflect the considerations required by Sharp, and the instructions to the examiner below will request such consideration.

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue on remand must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU, as such outcome will affect whether the Veteran's entitlement is thus warranted.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be made to obtain all available VA treatment records that have not already been associated with the record.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to evaluate the service-connected degenerative disc disease of the thoracolumbar spine and bilateral patellofemoral pain syndrome of the knees. The electronic record should be made available to the examiner.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the lumbar spine and knees (expressed in degrees) in active motion, passive motion, weight-bearing and nonweight-bearing. The examiner should note the point at which pain begins in the range of motion. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine and or bilateral knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar sprain due to pain and/or any of the other symptoms noted above during repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also describe the functional limitations resulting from the lumbar spine and/or bilateral knees, to include during flare-ups.  If flare-ups are not shown during the examination, the examiner should conduct efforts to obtain adequate information regarding the impairment resulting from flare-ups by alternative means, to include statements as to any such impairment by the Veteran himself.

Any opinions expressed in the report should be fully explained.

3.  After completing the above actions, the Veteran's claims should be readjudicated on the merits based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


